Case 1:20-cv-22050-DPG Document 17 Entered on FLSD Docket 10/09/2020 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

                                              Case No. 1:20-cv-22050-FAM

  SISVEL INTERNATIONAL, S.A.
  and SISVEL S.p.A.,

             Plaintiff,

  v.

  BLU PRODUCTS, INC.,

             Defendant.
                                                             /

                                              NOTICE OF APPEARANCE

             Bernard L. Egozi of the law firm Egozi & Bennett, P.A. hereby gives notice of his

  appearance on behalf of the Defendant, BLU PRODUCTS, INC., in the above-styled cause and

  request that copies of all further notices and filings in this case be furnished to the undersigned as

  follows:

   Bernard L. Egozi, Esq.
   begozi@egozilaw.com (primary)
   yanina@egozilaw.com (secondary)
   gale@egozilaw.com (secondary)


                                                             Respectfully submitted,

                                                             /s/ Bernard L. Egozi
                                                             Bernard L. Egozi (Florida Bar No. 152544)
                                                             begozi@egozilaw.com
                                                             Yanina Zilberman (Florida Bar No. 105665)
                                                             yanina@egozilaw.com
                                                             EGOZI & BENNETT, P.A.
                                                             2999 NE 191 Street, Suite 407
                                                             Aventura, Florida 33180
                                                             Telephone: (305) 931-3000
                                                             Counsel for Defendant




       Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
Case 1:20-cv-22050-DPG Document 17 Entered on FLSD Docket 10/09/2020 Page 2 of 2




                                          CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served by e-mail

  through the CM/ECF system on this 9th day of October, 2020, on all counsel of record on the

  service list below.

                                                          /s/ Bernard L. Egozi
                                                          Bernard L. Egozi


  Service List

  DEVLIN LAW FIRM LLC
  Timothy Devlin, Esq.
  Neil A. Benchell
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel.: (302) 449-9010
  Fax: (302) 353-4251
  tdevlin@devlinlawfirm.com
  nbenchell@devlinlawfirm.com


  GRAY ROBINSON, P.A.
  Jorge Espinosa, Esq.
  Francesca Russo, Esq.
  Robert R. Jimenez, Esq.
  333 SE 2nd Avenue, Suite 300
  Miami, FL 33131
  Tel.: 305-416-6880
  Fax: 305-416-6887
  jespinosa@etlaw.com
  frusso@etlaw.com
  rjimenez@etlaw.com


  Counsel for Plaintiff




                                                             -2-
    Egozi & Bennett, P.A.  2999 NE 191st Street, Suite 407  Aventura, Florida 33180  Tel 305.931.3000  Fax 305.931.9343
